628 N.W.2d 124 (2001)
Harvey Guy MINNICH, deceased, by Marjorie Jane MINNICH, Respondent,
v.
ISENBERG EQUIPMENT, INC., Federated Mutual Insurance Company, Relators.
No. C0-01-479.
Supreme Court of Minnesota.
June 20, 2001.
Rehearing Denied July 23, 2001.
Michael D. Carr, Fitch, Johnson, Larson, Walsh & Held, P.A., Minneapolis, for relators.
Charles A. Bird, Bird & Jacobsen, Rochester, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 21, 2001, be, and the same is, affirmed without opinion. See Minn.R.Civ.App.P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT
/s/ Alan C. Page
Associate Justice